UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6046


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KAREEM ANTWAN DOCTOR,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Patrick Michael Duffy, Senior District Judge. (2:13-cr-00811-PMD-1;
2:17-cv-02164-PMD)


Submitted: June 21, 2018                                          Decided: June 26, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Kareem Antwan Doctor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kareem Antwan Doctor seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.        Although the docketed notice of appeal was

received after the expiration of the appeal period, Doctor signed the notice of appeal on

August 24, 2017, within the 60-day appeal period. Fed. R. App. P. 4(a)(1)(B). Because

Doctor is incarcerated, the notice is considered filed as of the date it was properly

delivered to prison officials for mailing to the court. Fed. R. App. P. 4(c)(1); Houston v.

Lack, 487 U.S. 266, 276 (1988). The record does not conclusively establish whether

Doctor provided a notice of appeal to prison officials prior to the expiration of the appeal

period. Accordingly, we remand the case for the limited purpose of allowing the district

court to make this finding so that we can determine whether Doctor timely filed his

notice of appeal under Fed. R. App. P. 4(c)(1) and Houston v. Lack. The record, as

supplemented, will then be returned to this court for further consideration.



                                                                               REMANDED




                                             2